DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 1/6/2022 is acknowledged.  
3.	Claims 1-19, 23-29 and 32-41 have been cancelled.
4.	Claims 20-22, 30, 31 and 42-49 are pending in this application.
5.	Claims 22, 42, 44-46, 48 and 49 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 20-22, 30, 31 and 42-49) and elected without traverse of polymer as species of substrate; 2 as species of number of peptides; peptides consisting of the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2 as species of the two peptides; and endothelial progenitor cells as species of endothelial cells in the reply filed on 7/19/2021.  And as stated in the previous office action, in view of the newly added claims 44-49 in the claim filed on 7/19/2021, the Examiner telephoned Applicant's representative, Amanda W. Smith, on 8/30/2021 for further species election for the substrate.  Applicant's representative stated on the phone hydrogel recited in instant claim 47 as the elected species of substrate.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 20-22, 30, 31 and 42-49 are drawn to a method of capturing endothelial cells from a flowing fluid, the method comprising: providing a substrate that is operably linked to at least one first peptide comprising SEQ ID NO: 1 and at least one second peptide comprising SEQ ID NO: 2; exposing the substrate to a 

Terminal Disclaimer
7.	The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10568992 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Non-compliant Amendment
8.	Claim filed on 1/6/2022 is a non-compliant amendment.  In the claim filed on 1/6/2022, the status identifier of claims 32-41 is missing.  Applicant is required to correct this error (see MPEP § 714).  
	Furthermore, for the purpose of this examination, the Examiner is interpreted claims 32-41 are cancelled as presented in the claim filed on 7/19/2021.

Withdrawn Objections and Rejections
9.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.  
10.	Rejection to claims 20, 21, 30, 31, 43 and 47 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 10568992 B2 in view of Seeto et al (Acta Biomaterialia, 2013, 9, pages 8279-8289) is hereby withdrawn in view of Applicant's filing of terminal disclaimer on 1/6/2022.  

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	(Revised due to Applicant's amendment to the claim) Claims 20, 21, 30, 31, 43 and 47 remain rejected under 35 U.S.C. 103 as being unpatentable over Seeto et al (Acta Biomaterialia, 2013, 9, pages 8279-8289, cited and enclosed in the previous office action) in view of Larsen et al (Biomaterials, 2007, 28, pages 3537-3548, filed with IDS).
The instant claims 20, 21, 30, 31, 43 and 47 are drawn to a method of capturing endothelial cells from a flowing fluid, the method comprising: providing a substrate that is operably linked to at least one first peptide comprising SEQ ID NO: 1 and at least one second peptide comprising SEQ ID NO: 2; exposing the substrate to a source of endothelial cells in a flowing fluid; and capturing endothelial cells from the flowing fluid onto the substrate.  
Please note: with regards to the newly added limitation "capturing endothelial cells from the flowing fluid onto the substrate", in view of the disclosure of instant specification, the Examiner is interpreting this limitation as the endothelial cells are attached to the peptides on the substrate.  
Seeto et al, throughout the literature, teach a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing peptide-grafted poly(ethylene glycol) (PEG) hydrogel comprising RGDS, REDV (identical to the peptide of instant SEQ ID NO: 2) or YIGSRG peptide as a substrate; exposing the substrate to a source of endothelial cells in a flowing fluid; and capturing ECFCs from the flowing fluid onto the substrate, for example, Abstract; page 8282, Figure 2; and Table 1 and Figures 5 and 7-9 in Section "3. Results".  It reads on endothelial progenitor cells as the elected species of endothelial cells; and hydrogel as the elected species of substrate.  It meets the limitations of the substrate and the second peptide recited in instant claim 20; and the limitations of instant claims 21, 43 and 47.  Seeto et al further teach the peptide-grafted PEG hydrogel can be used to capture EPC in blood flow, for example, page 8280, Figure 1.  It meets the limitation of instant claim 31.  Seeto et al also teach the peptide-grafted PEG hydrogel supports EPC rolling and/or maintains EPC adhesion; and the rolling velocity of ECFCs on PEG–REDV grafted hydrogel is significantly lower than on PEG–YIGSRG or on PEG–RGDS grafted hydrogel, for example, Abstract; and Sections "3.2. PEG–RGDS grafted PEGDA hydrogels support adherent ECFCs under shear", "3.3. PEG–RGDS grafted PEGDA hydrogels support dynamic adhesion of ECFCs" and "3.4. PEG–REDV slows ECFC rolling velocity more than PEG–RDGS and PEG–YIGSRG".  Furthermore, Seeto et al teach the peptide REDV binds to α4β1 integrin; and ECs have been shown to bind REDV selectively over smooth muscle cells, fibroblasts and platelets, for example, page 8280, left column, the last paragraph; and page 8287, left column, the last paragraph.  In addition, Seeto et al teach that "peptides hold promise as the binding ligands for ECFC capture, assuming that cell rolling velocity can be slowed sufficiently", "the peptide-grafted PEGDA hydrogels employed in this study provide a good platform for specifically investigating the ability of one peptide or a combination of peptides to support ECFC rolling, capture and adhesion", and "Since RGDS recognizes a wide range of integrins, RGDS-grafted hydrogels have a higher probability than REDV-grafted hydrogels of forming multiple bonds with ECFCs during rolling. It was previously reported that ECFCs interact with integrins ανβ3 and α5β1 during cell rolling; both of these integrins bind RGDS. For comparison, platelets have ανβ3, αIIbβ3, αIIβ1, ανβ1, ανIβ1.  It is therefore concluded that peptide-grafted PEGDA hydrogels can support ECFC rolling and have the capability to capture rolling ECFCs when both low rolling velocity and multiple bond formation are attained", for example, page 8286, the 2nd and 4th paragraphs; and page 8287, the 2nd to last paragraph in Section "4. Discussion".  Therefore, in view of the teachings of Seeto et al as a whole, one of ordinary skilled in the art would understand and reasonably expect a multiple peptide-grafted PEG hydrogel with both low rolling velocity and multiple bond formation would effectively capture ECFCs from a flowing fluid such as blood, wherein at least one of the multiple peptides is REDV (since it significantly lows the rolling velocity of ECFCs, and binds to α4β1 integrin), and at least another one of the multiple peptides is one strongly and specifically binding to a different integrin on the endothelial cells (ECs) including ECFCs; and using such multiple peptide-grafted PEG hydrogel as a substrate for capturing ECs, including ECFCs from a flowing fluid such as blood.
The difference between the reference and instant claims 20, 21, 30, 31, 43 and 47 is that the reference does not explicilty teach the peptide-grafted PEG hydrogel comprises REDV and the other peptide recited in instant claim 20; 2 as the elected species of number of peptides; and peptides consisting of the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2 as the elected species of the two peptides.
However, Larsen et al, throughout the literature, teach peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) exhibits endothelial cell (EC)-selective attachment, growth, shear stability, and function on expanded polytetrafluoroethylene (ePTFE); and this EC-selectivity potentially facilitates rapid in vivo endothelialization and healing without thrombosis for small-diameter ePTFE vascular grafts, for example, Abstract; page 3542, Section "3.3. Peptide and integrin specificity of EC attachment"; page 3543, Section "3.4. EC attachment and growth" and Figures 4 and 5; and page 3544, Figure 6.  Larsen et al further teach the peptide consisting of the amino acid sequence CRRETAWAC binds with high specificity and affinity to α5β1 integrin; and high affinity of such peptide to α5β1 integrin confers EC-selectivity due to the relative prominence of α5β1 integrin on ECs compared with platelets, for example, pages 3537-3538, right column, the paragraph bridging pages 3537-3538.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the ratio of the second peptide to the first peptide for better EC-selectivity and effective ECFC rolling, capture and adhesion, including molar ratio of the second peptide to the first peptide is between 3:1 and 1:3.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Seeto et al and Larsen et al with routine optimization to develop a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing a multiple peptide-grafted PEG hydrogel comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) as a substrate; and exposing the substrate to a source of endothelial cells in a flowing fluid; wherein the molar ratio of the second peptide to the first peptide is between 3:1 and 1:3, and wherein the flowing fluid is blood.  It reads on 2 as the elected species of number of peptides; and peptides consisting of the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2 as the elected species of the two peptides.
With regards to the limitation "capturing endothelial cells from the flowing fluid onto the substrate" recited in instant claim 20, the substrate developed from the combined teachings of Seeto et al and Larsen et al meets all the limitations of the substrate recited in instant claim 20.  And as evidenced by instant specification, a substrate comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) is able to capture endothelial cells from the flowing fluid onto the substrate (see instant Figure 9).  Therefore, the substrate developed from the combined teachings of Seeto et al and Larsen et al would necessarily have the inherent property of capturing endothelial cells from the flowing fluid onto the substrate.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to combine the teachings of Seeto et al and Larsen et al with routine optimization to develop a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing a multiple peptide-grafted PEG hydrogel comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) as a substrate; exposing the substrate to a source of endothelial cells in a flowing fluid; and capturing endothelial cells from the flowing fluid onto the substrate, wherein the molar ratio of the second peptide to the first peptide is between 3:1 and 1:3, and wherein the flowing fluid is blood, because Larsen et al, throughout the literature, teach peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) exhibits endothelial cell (EC)-selective attachment, growth, shear stability, and function on expanded polytetrafluoroethylene (ePTFE); and this EC-selectivity potentially facilitates rapid in vivo endothelialization and healing without thrombosis for small-diameter ePTFE vascular grafts.  Larsen et al further teach the peptide consisting of the amino acid sequence CRRETAWAC binds with high specificity and affinity to α5β1 integrin; and high affinity of such peptide to α5β1 integrin confers EC-selectivity due to the relative prominence of α5β1 integrin on ECs compared with platelets.  And Seeto et al teach that "peptides hold promise as the binding ligands for ECFC capture, assuming that cell rolling velocity can be slowed sufficiently", "the peptide-grafted PEGDA hydrogels employed in this study provide a good platform for specifically investigating the ability of one peptide or a combination of peptides to support ECFC rolling, capture and adhesion", and " Since RGDS recognizes a wide range of integrins, RGDS-grafted hydrogels have a higher probability than REDV-grafted hydrogels of forming multiple bonds with ECFCs during rolling. It was previously reported that ECFCs interact with integrins ανβ3 and α5β1 during cell rolling; both of these integrins bind RGDS. For comparison, platelets have ανβ3, αIIbβ3, αIIβ1, ανβ1, ανIβ1.  It is therefore concluded that peptide-grafted PEGDA hydrogels can support ECFC rolling and have the capability to capture rolling ECFCs when both low rolling velocity and multiple bond formation are attained".  Therefore, in view of the teachings of Seeto et al as a whole, one of ordinary skilled in the art would understand and reasonably expect a multiple peptide-grafted PEG hydrogel with both low rolling velocity and multiple bond formation would effectively capture ECFCs from a flowing fluid such as blood, wherein at least one of the multiple peptides is REDV (since it significantly lows the rolling velocity of ECFCs, and binds to α4β1 integrin), and at least another one of the multiple peptides is one strongly and specifically binding to a different integrin on the endothelial cells (ECs) including ECFCs; and using such multiple peptide-grafted PEG hydrogel as a substrate for capturing ECs, including ECFCs from a flowing fluid such as blood.  And further in view of the combined teachings of Seeto et al and Larsen et al, one of ordinary skilled in the art would understand and reasonably expect that the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) in Larsen et al as the other peptide that is strongly and specifically bind to a different integrin (α5β1 integrin) on the endothelial cells (ECs) including ECFCs.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the ratio of the second peptide to the first peptide in the composition for better EC-selectivity and effective ECFC rolling, capture and adhesion, including molar ratio of the second peptide to the first peptide is between 3:1 and 1:3.  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Seeto et al and Larsen et al with routine optimization to develop a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing a multiple peptide-grafted PEG hydrogel comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) as a substrate; and exposing the substrate to a source of endothelial cells in a flowing fluid, wherein the molar ratio of the second peptide to the first peptide is between 3:1 and 1:3, and wherein the flowing fluid is blood.

14.	Please note: during the search for the elected species, prior art was found for the non-elected species of the two peptides.
(Revised due to Applicant's amendment to the claim) Claims 20, 21, 30, 31, 43 and 47 remain rejected under 35 U.S.C. 103 as being unpatentable over Seeto et al (Acta Biomaterialia, 2013, 9, pages 8279-8289, cited and enclosed in the previous office action) in view of Larsen et al (Biomaterials, 2007, 28, pages 3537-3548, filed with IDS) and Koivunen et al (The Journal of Cell Biology, 1994, 124, pages 373-380, filed with IDS).
The instant claims 20, 21, 30, 31, 43 and 47 are drawn a method of capturing endothelial cells from a flowing fluid, the method comprising: providing a substrate that is operably linked to at least one first peptide comprising SEQ ID NO: 1 and at least one second peptide comprising SEQ ID NO: 2; exposing the substrate to a source of endothelial cells in a flowing fluid; and capturing endothelial cells from the flowing fluid onto the substrate.  
The rejection to claims 20, 21, 30, 31, 43 and 47 under 35 U.S.C. 103 as being unpatentable over Seeto et al (Acta Biomaterialia, 2013, 9, pages 8279-8289, cited and enclosed in the previous office action) in view of Larsen et al (Biomaterials, 2007, 28, pages 3537-3548) has been set forth in Section 13 above.
The difference between the rejection set forth in Section 13 above and instant claims 20, 21, 30, 31, 43 and 47 is that the cited references do not teach a peptide comprising the amino acid sequence of instant SEQ ID NO: 1 as one of the two peptides.
However, Koivunen et al, throughout the literature, teach that similar to the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) taught in Larsen et al, a synthetic cyclic peptide with the amino acid sequence GACRRETAWACGA specifically binds to α5β1 cell surface integrin, for example, Abstract; and Section "A Novel High-affinity Peptide Ligand for α5β1".
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) taught in Larsen et al and in view of the combined teachings of Seeto et al, Larsen et al and Koivunen et al with routine optimization to develop a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing a multiple peptide-grafted PEG hydrogel comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and a synthetic cyclic peptide with the amino acid sequence GACRRETAWACGA (comprising the amino acid sequence of instant SEQ ID NO: 1) as a substrate; and exposing the substrate to a source of endothelial cells in a flowing fluid; wherein the molar ratio of the second peptide to the first peptide is between 3:1 and 1:3, and wherein the flowing fluid is blood.  It reads on 2 as the elected species of number of peptides.
With regards to the limitation "capturing endothelial cells from the flowing fluid onto the substrate" recited in instant claim 20, the substrate developed from the combined teachings of Seeto et al, Larsen et al and Koivunen et al meets all the limitations of the substrate recited in instant claim 20.  And as evidenced by instant specification, a substrate comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) is able to capture endothelial cells from the flowing fluid onto the substrate (see instant Figure 9).  Furthermore, both CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) and the synthetic cyclic peptide with the amino acid sequence GACRRETAWACGA specifically bind to α5β1 cell surface integrin.  Therefore, the substrate developed from the combined teachings of Seeto et al, Larsen et al and Koivunen et al would necessarily have the property of capturing endothelial cells from the flowing fluid onto the substrate.  And the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.    
One of ordinary skilled in the art would have been motivated to substitute the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) taught in Larsen et al and in view of the combined teachings of Seeto et al, Larsen et al and Koivunen et al with routine optimization to develop a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing a multiple peptide-grafted PEG hydrogel comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and a synthetic cyclic peptide with the amino acid sequence GACRRETAWAC GA (comprising the amino acid sequence of instant SEQ ID NO: 1) as a substrate; exposing the substrate to a source of endothelial cells in a flowing fluid; and capturing endothelial cells from the flowing fluid onto the substrate, wherein the molar ratio of the second peptide to the first peptide is between 3:1 and 1:3, and wherein the flowing fluid is blood, because Koivunen et al, throughout the literature, teach that similar to the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) taught in Larsen et al, a synthetic cyclic peptide with the amino acid sequence GACRRETAWACGA specifically binds to α5β1 cell surface integrin. 
A person of ordinary skilled in the art would have reasonable expectation of success in substituting the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) taught in Larsen et al and in view of the combined teachings of Seeto et al, Larsen et al and Koivunen et al with routine optimization to develop a method of capturing endothelial colony forming cells (ECFCs, one type of endothelial progenitor cells (EPCs)) from a flowing fluid, the method comprising: providing a multiple peptide-grafted PEG hydrogel comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and a synthetic cyclic peptide with the amino acid sequence GACRRETAWACGA (comprising the amino acid sequence of instant SEQ ID NO: 1) as a substrate; exposing the substrate to a source of endothelial cells in a flowing fluid; and capturing endothelial cells from the flowing fluid onto the substrate, wherein the molar ratio of the second peptide to the first peptide is between 3:1 and 1:3, and wherein the flowing fluid is blood.

Response to Applicant's Arguments
15.	Applicant argues that The proposed combination of references does not teach every element of claim 20, in that the newly added limitation "capturing endothelial cells from the flowing fluid onto the substrate" is not taught by any of the currently cited references; the substrate that captured ECs in Seeto is different than the substrate of claim 20; nothing in Larsen indicates that the CRRETAWAC-modified substrate could effectuate EC capture from a flowing fluid; and Koivunen does not teach any EC culture methods, whether stagnant or flowing.  Applicant further argues that One of ordinary skill in the art would not be motivated to combine Seeto and Larsen in that: "One of ordinary skill in the art would not be motivated to combine the REDV hydrogel of Seeto with the CRRETAWAC hydrogel of Larsen. Both references are concerned with promoting EC capture. From a big-picture view, Seeto teaches that only the RGDS hydrogel accomplished EC capture. Seeto, p. 8284, column 2. Larsen teaches that a CRRETAWAC hydrogel accomplishes EC capture. Larsen, abstract. As such, one of ordinary skill in the art reviewing Seeto and Larsen and attempting to improve EC capture would not put much consideration into the REDV hydrogel of Seeto. They would more likely gravitate toward the RGDS hydrogel of Seeto and CRRETAWAC hydrogel of Larsen, since those were peptides that accomplished EC capture in each reference."  Applicant also argues that Secondary considerations support the non-obviousness of claim 20, in that "The combination of the peptides comprising SEQ ID NO: 1 (CRRETAWAC) and SEQ ID NO: 2 (REDV) is described in the application as having the synergistic effect of more than tripling cell capture rate over either one of the two peptides alone" as shown in Figure 9 of instant application.  Additional data is presented for the REDV alone group.  
16.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about these rejections, the Examiner understands that none of the cited references individually teaches and/or anticipates the method recited in instant claims 20, 21, 30, 31, 43 and 47.  However, the Examiner would like to point out that instant claims 20, 21, 30, 31, 43 and 47 are rejected under 35 U.S.C. 103 (obviousness type).  The rejection is based on either the combined teachings of Seeto et al and Larsen et al with routine optimization or the combined teachings of Seeto et al, Larsen et al and Koivunen et al with routine optimization; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
With regards to Applicant's arguments that one of ordinary skilled in the art would not be motivated to combine Seeto et al and Larsen et al, the Examiner would like to point out that as stated in Section 13 above, Seeto et al teach the peptide REDV binds to α4β1 integrin; and PEG–REDV grafted hydrogel significantly lows the rolling velocity of ECFCs.  Furthermore, Seeto et al explicilty teach that that "peptides hold promise as the binding ligands for ECFC capture, assuming that cell rolling velocity can be slowed sufficiently", "the peptide-grafted PEGDA hydrogels employed in this study provide a good platform for specifically investigating the ability of one peptide or a combination of peptides to support ECFC rolling, capture and adhesion", and "Since RGDS recognizes a wide range of integrins, RGDS-grafted hydrogels have a higher probability than REDV-grafted hydrogels of forming multiple bonds with ECFCs during rolling. It was previously reported that ECFCs interact with integrins ανβ3 and α5β1 during cell rolling; both of these integrins bind RGDS. For comparison, platelets have ανβ3, αIIbβ3, αIIβ1, ανβ1, ανIβ1.  It is therefore concluded that peptide-grafted PEGDA hydrogels can support ECFC rolling and have the capability to capture rolling ECFCs when both low rolling velocity and multiple bond formation are attained".  In addition, Seeto et al, throughout the literature, discuss the selectivity of ECs over other cells from a flowing fluid such as blood; and the strength of adhesion in the process of capturing ECFCs from the blood (see Figure 1; page 8280, left column, the paragraph under Figure 1; and Section "Discussion").  Therefore, in view of the teachings of Seeto et al as a whole, one of ordinary skilled in the art would understand and reasonably expect a multiple peptide-grafted PEG hydrogel with both low rolling velocity and multiple bond formation would effectively capture ECFCs from a flowing fluid such as blood, wherein at least one of the multiple peptides is REDV (since it significantly lows the rolling velocity of ECFCs, and binds to α4β1 integrin), and at least another one of the multiple peptides is one strongly and specifically binding to a different integrin on the endothelial cells (ECs) including ECFCs; and using such multiple peptide-grafted PEG hydrogel as a substrate for capturing ECs, including ECFCs from a flowing fluid such as blood.  And in the instant case, the peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) in Larsen et al meets all the requirements of the other peptide in the multiple peptide-grafted PEG hydrogel above, since it binds with high specificity and affinity to α5β1 integrin; and high affinity of such peptide to α5β1 integrin confers EC-selectivity due to the relative prominence of α5β1 integrin on ECs compared with platelets.  Therefore, in view of the combined teachings of Seeto et al and Larsen et al, one of ordinary skilled in the art would have been motivated to develop a multiple peptide-grafted PEG hydrogel with both low rolling velocity and multiple bond formation for effectively and selectivity capturing ECs including ECFCs from a flowing fluid such as blood, wherein at least one of the multiple peptides is REDV (since it significantly lows the rolling velocity of ECFCs, and binds to α4β1 integrin), and at least another one of the multiple peptides is CRRETAWAC (since it binds with high specificity and affinity to α5β1 integrin; and high affinity of such peptide to α5β1 integrin confers EC-selectivity), and wherein multiple bond formation is achieved through binding to both α4β1 integrin ( via REDV) and α5β1 integrin (via CRRETAWAC); and using such multiple peptide-grafted PEG hydrogel for effectively capturing ECs including ECFCs from a flowing fluid such as blood. 
With regards to Applicant's arguments that the cited references fail to teach the limitation "capturing endothelial cells from the flowing fluid onto the substrate" recited in instant claim 20, the Examiner understands and agrees that none of the cited references individually teaches such limitation.  However, as stated above, the Examiner would like to point out that instant claims 20, 21, 30, 31, 43 and 47 are rejected under 35 U.S.C. 103 (obviousness type); and these rejection are based on the combined teachings of the cited prior art references.  Furthermore, as stated in Section 13 above, the substrate developed from the combined teachings of Seeto et al and Larsen et al meets all the limitations of the substrate recited in instant claim 20.  And as evidenced by instant specification, a substrate comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) is able to capture endothelial cells from the flowing fluid onto the substrate (see instant Figure 9).  Therefore, the substrate developed from the combined teachings of Seeto et al and Larsen et al would necessarily have the inherent property of capturing endothelial cells from the flowing fluid onto the substrate.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  Similarly, as stated in Section 14 above, the substrate developed from the combined teachings of Seeto et al, Larsen et al and Koivunen et al meets all the limitations of the substrate recited in instant claim 20.  And as evidenced by instant specification, a substrate comprising both REDV (identical to the peptide of instant SEQ ID NO: 2) and CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) is able to capture endothelial cells from the flowing fluid onto the substrate (see instant Figure 9).  Furthermore, both CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) and the synthetic cyclic peptide with the amino acid sequence GACRRETAWACGA specifically bind to α5β1 cell surface integrin.  Therefore, the substrate developed from the combined teachings of Seeto et al, Larsen et al and Koivunen et al would necessarily have the property of capturing endothelial cells from the flowing fluid onto the substrate.  And the MPEP states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  And in the instant case, Applicant failed to provide any evidence and/or data to prove otherwise.    
With regards to Applicant's arguments about unexpected results as presented in instant Figure 9, first, the Examiner would like to point out that the synergistic effect observed with the combination of the peptides of instant SEQ ID NO: 1 (CRRETAWAC) and instant SEQ ID NO: 2 (REDV) is not unexpected.  The reasons are as following: In the instant case, Seeto et al explicitly teach in the process of captures ECs from a flowing flood such as blood, both low rolling velocity and multiple bond formation contribute to effective capture (see page 8287, the 2nd to last paragraph in Section "4. Discussion").  With regards to low rolling velocity, in the instant case, in view of the teachings of Seeto et al as whole, one of ordinary skilled in the art would understand and reasonably expect that for a multiple peptide-grafted PEG hydrogel, a lower rolling velocity would increase the amount of ECs captured by the hydrogel (see for example, Figures 1 and 2; page 8280, left column, the paragraph under Figure 1; and Section "4. Discussion").  Since Seeto et al explicilty teach the peptide REDV significantly lows the rolling velocity of ECFCs, one of ordinary skilled in the art would understand and reasonably expect that a multiple peptide-grafted PEG hydrogel comprising a combination of the peptides of instant SEQ ID NO: 1 (CRRETAWAC) and instant SEQ ID NO: 2 (REDV) would capture more ECs than a peptide of instant SEQ ID NO: 1-grafted PEG hydrogel does.  With regards to multiple bond formation, as stated in Section 13 above, Seeto et al teach the peptide REDV binds to α4β1 integrin; and ECs have been shown to bind REDV selectively over smooth muscle cells, fibroblasts and platelets.  Larsen et al teach peptide consisting of the amino acid sequence CRRETAWAC (identical to the peptide of instant SEQ ID NO: 1) binds with high specificity and affinity to α5β1 integrin; and high affinity of such peptide to α5β1 integrin confers EC-selectivity due to the relative prominence of α5β1 integrin on ECs compared with platelets.  Therefore, multiple bonds would be formed with a multiple peptide-grafted PEG hydrogel comprising a combination of the peptides of instant SEQ ID NO: 1 (CRRETAWAC) and instant SEQ ID NO: 2 (REDV).  Furthermore, it is well known in the art that gains in apparent binding (avidity) from multivalency are non-linear, as shown in Mammen et al (Angew. Chem. Int. Ed., 1998, 37, pages 2754-2794, see for example Sections "3.1. Free Energy and Binding Constants in Nth Order Polyvalent Interactions" and "3.2. Cooperativity: The Magnitude of α"; and Figure 9) and many others.  Taken all these together, one of ordinary skilled in the art would understand and reasonably expect the combination of the peptides comprising SEQ ID NO: 1 (CRRETAWAC) and SEQ ID NO: 2 (REDV) would exhibit a synergistic effect on capturing ECs from a flowing liquid such as blood.  In addition, the Examiner would also like to bring Applicant's attention to various Sections of MPEP relevant to unexpected results, in particular, MPEP § 716 which states "any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration"; MPEP § 716.02(b) Ill, which states "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims."; and MPEP § 716.02(d)), which states "Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.".  In the instant case, the comparison is not made with the closet prior art.  And as disclosed in the instant specification, the substrate recited in instant claim 20 is extremely broad and includes various types of polymer, biomimetic material and so on.  The peptide can be a combination of any one comprising the amino acid sequence of instant SEQ ID NO: 1, any one comprising the amino acid sequence of instant SEQ ID NO: 2, and any additional peptides.  And except claim 30, there is no limitation about either the amount and/or the ratio of these peptides.  Taken all these together, the unexpected results claimed by Applicant is insufficient to overcome instant rejections. 
Therefore, these rejections are deemed proper and are hereby maintained.
The Mammen et al reference is cited only for the purpose of rebutting Applicant's arguments, therefore, it is not cited as a prior art reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658